—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 9, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient evidence establishing his identity as the robber is unpreserved for appellate review (see, CPL 470.05 [2]; People v McNeil, 183 AD2d 790). In any event, the defendant’s contention is without merit. The complainant had an unobstructed view of the defendant during the course of the robbery, chased the defendant and his accomplice down the street after the robbery, and identified the defendant to the police immediately thereafter. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.